Citation Nr: 1520123	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-22 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for liver cancer, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for stomach cancer, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970, to include service in Vietnam.  The Veteran died in July 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, based on claims initiated by the Veteran prior to his death.  The appeal relating to those claims, as to only the issues identified on the title page of this document, remained pending at the time of the Veteran's death.  Pursuant to her request, the appellant was substituted for the Veteran as to those pending claims by RO action in September 2013.  See 38 U.S.C. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran had been service connected for diabetes mellitus (based on exposure to Agent Orange) and urinary frequency disorder.  The Veteran began receiving treatment from VA in August 2012 for metastatic hepatocellular carcinoma.  He died in July 2013 and the cause of death is listed as "hepatocellular carcinoma and its complications."  Prior to his death, the Veteran had filed a claim for liver cancer and stomach cancer in October 2012 and claimed it was caused due to herbicide exposure from his service in Vietnam.

A July 2013 VA examination conducted prior to the Veteran's death included that examiner's opinion that it was less likely than not that the claimed conditions were not due to service, to include exposure to Agent Orange, because the Veteran had a history of hepatitis C and Agent Orange has not been formally associated with his type of cancer.  Two private opinions are in contrast.  The first is from a nurse practitioner who treated the Veteran.  She wrote in a letter dated in February 2013 that "it is not clear to what degree the hepatocellular carcinoma (HCC) is derived from [the Veteran's] exposure to Agent Orange.  This is a possibility."  In another letter received by VA in June 2013, the same nurse practitioner wrote that the HCC "is likely connected to his Agent Orange Exposure."

A private physician, Dr. R.C.B., provided an opinion in June 2014.  He wrote that "research indicates there is a connection" between Agent Orange exposure and gastro intestinal cancer and liver cancer.

Neither private opinion considered the Veteran's prior history of hepatitis C, which the VA examiner found significant.  The VA examiner dismissed a connection between the Veteran's cancer and Agent Orange because Agent Orange was not "formally associated with" this type of cancer.  Dr. R.C.B. referred to studies that may be pertinent.  The VA examiner also made no reference to the opinions in support of the claim. 

On remand, the July 2013 examiner (or other appropriate examiner, if unavailable) should provide an addendum opinion that considers the other opinions as well as any studies referred to in those opinions.  Regardless of whether a claimed disability is presumed to be related to Agent Orange exposure, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA review by a VA medical professional in order to determine the nature and etiology of the Veteran's stomach and liver cancers on the basis of a review of the Veteran's entire claims folder.

Based on that review of the record, the VA reviewer should provide opinions with supporting rationales as to the following:

a)  Is it at least as likely as not (50 percent probability or higher) that any liver cancer of the Veteran had its onset in service or was otherwise related to service or any event thereof, including exposure to herbicides?

b)  Is it at least as likely as not (50 percent probability or higher) that any stomach cancer of the Veteran had its onset in service or was otherwise related to service or any event thereof, including exposure to herbicides??

The examiner should comment on the opinions of the nurse practitioner dated in February and June 2013 and the letter from Dr. R.C.B. dated in June 2014.

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


